 



EXHIBIT 10.1
INTERVOICE, INC.
FISCAL YEAR 2007 ANNUAL INCENTIVE COMPENSATION PLAN
PLAN SUMMARY
     Purpose. On March 6, 2006 the Compensation Committee of the Board of
Directors (the “Committee”) of Intervoice, Inc. (the “Company”) adopted the
Fiscal Year 2007 Annual Incentive Compensation Plan (the “Plan”), to be
effective for fiscal year 2007. The purpose of the Plan is to advance the
interests of the Company and its shareholders by (a) providing officers and
certain key non-sales employees with annual incentive compensation which is tied
to the achievement of objective company-wide performance goals, (b) identifying
and rewarding superior performance and providing competitive compensation to
attract, motivate, and retain key employees who have outstanding skills and
abilities and who achieve superior performance and (c) fostering accountability
and teamwork throughout the Company.
     Administrative. The Plan shall be administered by the Committee. The
Committee shall have total and exclusive responsibility to control, operate,
manage and administer the Plan. The Plan is not governed by a formal written
plan document.
     Plan Participants. The Committee shall have full authority to select each
officer and each employee of the Company who will participate in the Plan (each,
a “Participant”). The Committee may designate as Participants in the Plan an
officer, or an employee with a job title of director, manager, principal, or
similar position, if the officer or such employee holds a position of
responsibility and has the opportunity to make a significant contribution to the
management, growth and profitability of the business of the Company. The
Committee has designated all of the Company’s executive officers as Participants
in the Plan.
     Payment of Awards. Incentive compensation payments under the Plan
(“Incentive Awards”), to the extent earned, are payable at one time in cash as
soon as practicable following the Company’s issuance of a definitive year-end
earnings release with respect to fiscal year 2007.
     Certain Financial Conditions for Payment of Incentive Awards. For fiscal
year 2007, the Committee has established targeted amounts for the Company’s AOI
(adjusted operating income, which is operating income excluding non-recurring
acquisition-related costs and stock compensation expenses) (“Targeted AOI”) and
revenues (“Targeted Revenues”). The Company shall not be obligated to pay any
Incentive Award under the Plan unless each of the Company’s AOI and revenues for
fiscal year 2007 meets or exceeds a specified minimum percentage of Targeted AOI
and Targeted Revenues, respectively. The Committee, in its discretion, may
exclude certain expenses or revenues the Committee determines are unusual or
non-recurring from the calculation of Targeted AOI and Targeted Revenues,
respectively.
     Calculation of Bonus Pool. If the Company achieves one hundred percent
(100%) of Targeted AOI and Targeted Revenues, the aggregate amount of all
Incentive Awards (the “Bonus Pool”) shall be equal to approximately
$3.0 million. The Bonus Pool will increase or decrease in accordance with a
sliding scale based upon the amount, if any, by which the

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
Company’s AOI and revenues for fiscal year 2007 are less than or greater than
Targeted AOI and Targeted Revenues, respectively, provided, however that the
Bonus Pool shall not exceed approximately $6.0 million. If the Company achieves
only the minimum threshold amounts of Targeted AOI and Targeted Revenues,
respectively, the Bonus Pool will equal approximately $1.6 million. The
aggregate amount of the Bonus Pool is also subject to adjustment to account for
any adjustments to the number of Participants or the aggregate amount of annual
base salary payable to the Participants.
     Calculation of Participant Incentive Awards. Either the Committee or the
Company’s management has established an “Incentive Target” for each Participant,
which Incentive Target represents a certain portion of each Participant’s base
salary.
     Amount Per Participant. The amount of Incentive Awards that will be paid to
any Participant if the Company achieves one hundred percent (100%) of Targeted
AOI and Targeted Revenues, respectively, is equal to ten percent (10%) to thirty
percent (30%) of any such Participant’s base salary in the case of non-executive
officers and other Participants and, in the case of executive officers, ranges
from seventy-five percent (75%) of base salary for the Company’s President and
Chief Executive Officer, to thirty-five percent (35%) of base salary for the
Company’s Chief Operating Officer (who will also earn an equal bonus if the
Company achieves its target for global solutions bookings), to eighteen percent
(18%) of base salary for the Senior Vice President and Managing Director of the
EMEA (who will also earn a bonus equal to fifty-three percent (53%) of base
salary if the Company achieves its target for EMEA revenues and solutions
bookings), to thirty percent (30%) to fifty percent (50%) of base salary for all
other executive officers. To the extent the Company’s AOI and revenues are less
than or greater than Targeted AOI and Targeted Revenues, respectively, the
amount of Incentive Awards that will be paid to any Participant will increase or
decrease in accordance with the same sliding scale used to determine the amount
of the Bonus Pool. If the Company’s AOI and revenues exceed the targeted
amounts, the Committee will set aside ten percent (10%) of any incremental
amounts added to the Bonus Pool in excess of $3 million to fund discretionary
Incentive Awards (the “Exemplary Performance Fund”), which will be in addition
to the formula-based Incentive Awards described above, to up to ten percent
(10%) of the Participants who are nominated by the Company’s President and Chief
Executive Officer and whom the Committee determines have demonstrated exemplary
performance by making a significant contribution to the Company. Any amounts in
the Exemplary Performance Fund that are not awarded by the Committee to
Participants for exemplary performance will not be returned to the Bonus Pool to
fund formula-based Incentive Awards.
     Eligibility for Payment. As a condition to eligibility for payment of an
Incentive Award, a Participant shall be required to be in the employ of the
Company or an affiliate through the date on which such Incentive Award is
earned.
     Amendment or Discontinuance. The Committee may at any time suspend,
terminate, amend or modify the Plan, in whole or in part.

 